Morrill, C. J.
Appellant sued out an injunction restraining the defendant from proceeding to enforce a judgment obtained before a justice of the peace. The petition discloses that the seiwice was had by publication in a neAvspaper fourteen days only previous to the judgment; and charges the same to be avoid. The ansAver does not deny the charge, but seeks to set up in avoidance that the plaintiff knew that the judgment had been rendered, and did not seek to restrain it within a given limit, etc. The court dismissed the injunction, from Avhieh plaintiff appealed. We conceive the court erred. Taking the facts alleged as true, the judgment Avas void, and the injunction should be perpetuated.
Eeversed and remanded.